DETAILED ACTION
  Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.		Applicant's amendment/response filed on 5/24/2022 has been entered and made of record.
3.		Applicant has not amended any claims. Applicant has not added any new claims. Claim 21 has been canceled. Currently, claims 1-20 are pending.

Claim Rejections - 35 USC § 101
4.		35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefore, subject to the conditions and requirements of this title.

The claimed invention as recited in claims 12-18 is not directed to patent eligible subject matter. Based upon consideration of all the relevant factors, the claimed invention as a whole is determined to be directed to an abstract idea.
In its recent decision, Alice Corporation Pty. Ltd. v. CLS Bank International, et al. {“Alice Corp.’’), the Supreme Court made clear that it applies the framework set forth in Mayo Collaborative Services v. Prometheus Laboratories, Inc., 566 U.S._(2012) {Mayo), to analyze claims directed towards laws of nature and abstract idea. Alice Corp. also establishes that the same analysis applies for all categories of claims (e.g., product and process claims). The basic inquiries to determine subject matter eligibility remain the same as explained in MPEP 2106(1). First, determine whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. Next, determine if the claim is directed towards a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea). The two part test provided in Alice Corp. to determine whether a claim directed towards an abstract idea is statutory under § 101 requires an evaluation to determined 1) whether the claims is directed to an abstract idea and 2) if an abstract idea is present in the claim, whether the claim amounts to significantly more than the abstract idea itself.

Examples of abstract ideas reference in Alice Corp. include:
- fundamental economic principles
- basic concept of distributing data
- data comparison to identify options
- recognizing data within a collected data set
- organizing and/or separating info by class
- combining or organizing information
- mental steps/process
- certain methods of organizing human activities
- an abstract idea of itself- mathematical relationships/formulas
- other, variations, or combination of above…

Limitations reference in Alice Corp. that may be enough to quality as “significantly more” when recited in a claim with an abstract idea include, as nonexclusive examples:
- improvements to another technology or technical field
- applying a judicial exception with or by a “particular machine”
- improvements to the functioning of the computer itself
- meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment

Examples that are not enough to quality as “significantly more” when recited in a claim with an abstract idea include, as non-limiting or non-exclusive example:
- adding the words “apply it” (or an equivalent) with an abstract idea, or mere instructions to implement an abstract idea on a computer
- requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry
- appending routine/conventional activities to a judicial exception
- insignificant pre/post solution activities
- generic field of use/intended use limitations
In the present application, claims 12-18 are directed towards the abstract idea of imaging a subject and obtaining bioinformation of an operator and determining the stress of the operator. Further, the stress condition(s) is/are matched with the health/medical data of the operator and presented. These steps are mental and/or manual steps without significantly more. Furthermore, the record does not show that the claims are directed to significantly more than the abstract idea. There is no recited improvement to another technical field, and no improvement to the computer itself is claimed. The claims recite a few references to a control method without specifying what is being controlled. The inclusion of  computer components/device does not take  the claims out of the realm of the abstract idea. Further refer to Fuzzysharp Techs., Inc. v. Intel Corp., 595 Fed. Appx. 996 (Fed. Cir. 2015). The dependent claims inherit the deficiency.

5.		Regarding claims 12-18: There is no prior art rejection made since prior art was not found on the claimed subject matter but are still rejected under 35USC 101.		

Allowable Subject Matter
6.		Prosecution on the merits of this application is reopened on claims 12-18 are considered unpatentable for the reasons indicated below: After further consideration, examiner believes some of the claims have 35USC 101 issues and are addressed below.
7.		Applicant is advised that the Notice of Allowance mailed 6/10/2022 is vacated. If the issue fee has already been paid, applicant may request a refund or request that the fee be credited to a deposit account.  However, applicant may wait until the application is either found allowable or held abandoned.  If allowed, upon receipt of a new Notice of Allowance, applicant may request that the previously submitted issue fee be applied.  If abandoned, applicant may request refund or credit to a specified Deposit Account. Examiner refers to the action below.
7.		Claims 1-11, 19, and 20 are allowed.
8.		The following is an examiner’s statement of reasons for allowance: The following is a statement of reasons for the indication of allowable subject matter: The closest prior art of Lee et al. (U.S. patent pub. 2021/0361208 A1) discloses to determine the stress of a person/user/operator using image processing and vitals of the user in order to determine the stress of a user. Lee et al. nor any other prior art of record, regarding claim 1, teaches the features of “the bio- information acquisition section acquires. bio- information of an operator when, during shooting awaiting action where an instant for acquiring still image is awaited, the shooting operation interface is operated, and the stress determination section determines stress conditions that shooting actions place on the operator based on the bio- information that has been acquired using the bio- information acquisition section,” these, in combination with the other claim limitations. Regarding claim 19, none of the prior art of record teaches the features of "(1)receives bio-information of the operator from the portable information terminal via the communication circuit, (2) determines causes of stress based on the relevancy between the bio-information that has been received and the health check results that have been stored in the database, and (3) generates advice based on the causes of stress," these, in combination with the other claim limitations. Regarding claims 2-11 and 20, these claims are directly or indirectly dependent from allowable independent claims 1or 19, respectively, therefore, these claims are allowed.
Contact Information
9.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANAND P BHATNAGAR whose telephone number is (571)272-7416.  The examiner can normally be reached on Monday-Friday 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANAND P BHATNAGAR/
Primary Examiner, Art Unit 2668
August 20, 2022